MORRIS, Judge.
Defendant contends that the court committed reversible error when he overruled defendant’s motion to strike the testimony of Paula Jestes with reference to the watch and what “the stuff was” they left in the woods. She testified she could not remember “whether it was Cox or Rory, but one of them did tell.” Defendant argues that the statement could not, with a sufficient degree of certainty, be attributed to the defendant and should have been stricken as hearsay. Defendant’s premise is correct. However, we fail to see how this error sufficiently prejudiced defendant to require a new trial. Evidence of defendant’s complicity in the breaking and entering was plenary. Defendant was found not guilty of larceny. The evidence to which he so strenuously objects merely went to identification of items taken or left in the woods. The witness had already testified *59fully with respect to the breaking and entering. The “stuff” found in the woods was identified by the prosecuting witnesses. Paula Jestes had already testified, without objection, that “[he] brought back a watch. A watch. It was a pocket watch. Bobby had it, I think. Well, I know it was gold, and had a chain on it.” It is inconceivable that the testimony of which defendant complains might have contributed to his conviction. Otherwise, it is harmless error beyond a reasonable doubt. State v. Thacker, 281 N.C. 447, 189 S.E. 2d 145 (1972); Chapman v. California, 386 U.S. 18, 17 L.Ed. 2d 705, 87 S.Ct. 824 (1967); rehearing denied 386 U.S. 987.
We find defendant’s other assignments of error also to be without merit.
No error.
Chief Judge Brock and Judge Britt concur.